ORDER
Upon consideration of the unopposed motion of Lasley D. Thomason and 3-T Cotton Farms of Rayville, Inc. to voluntarily dismiss their appeal, 01-1642, based on settlement,
IT IS ORDERED THAT:
(1) The motion is granted and appeal 01-1642 is dismissed. All parties shall bear their own costs with respect to appeal 01-1642. A copy of this order shall be transmitted to the merits panel assigned to hear appeals 01-1643, -1644.
(2) The revised official caption for 01-1643, -1644 is reflected above.